On reargument, order directing the judgment debtor to sign, execute and deliver to the receiver in supplementary proceedings a request to the insurance company to cancel his policy and to pay its cash surrender value to the receiver, affirmed, with ten dollars costs and disbursements. When the appeal was first argued before this court, the appellant urged that it did not appear in the record that the order appointing the receiver was filed in Queens county, the place where the judgment debtor resided. This objection was not raised in the trial court, as appears from a re-examination of the record. On reargument it is pointed out that such an order was filed. Even if it had hot been filed, the title of the receiver to the assets of the judgment debtor would, under section 810, subdivision 1, of the Civil Practice Act, relate back to the date of the order requiring the judgment debtor to attend and be examined. If the objection had been made there, the trial court would undoubtedly have allowed the filing of an additional affidavit showing that the order had been filed in Queens county. For these reasons, and for the reasons stated in the opinion of the court on the prior hearing [See 211 App. Div. 421], the order is affirmed. Kelly, P. J., Rich, Manning, Kelby and Young, JJ., concur.